Citation Nr: 1704873	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  09-14 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for scars of the right upper arm, right scapula, and chest.

2.  Entitlement to a rating in excess of 30 percent for a scar of the right eyebrow.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from February 1964 to May 1972, to include service in the Republic of Vietnam, and from October 2001 to October 2002.  The Veteran was awarded the Purple Heart for injuries sustained in combat.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2016, the RO granted service connection for bilateral hearing loss.  This represents a complete grant of his appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  This issue is no longer before the Board.

In March 2016, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The Board notes that in a November 2016 rating decision, the RO granted the Veteran a separate 30 percent rating for his scar of the right eyebrow effective October 16, 2006, the date of the increased rating claim.  The RO also continued to deny a compensable rating for his scars of the left upper extremity, left scapula, and chest.  As such, the issues of increased evaluations for scars of the right upper extremity, right scapula, and chest, and for a scar of the right eyebrow remains before the Board because the grant of the separate 30 percent rating for a scar of the right eyebrow was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).






FINDINGS OF FACT

1.  The Veteran's scars of the right upper extremity, right scapula, and chest do not result in any limitation of function; they are not objectively deep, painful, or unstable.

2.  The Veteran's scar of the right eyebrow does not result in visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, nor does it present four or five characteristics of disfigurement (as defined by VA regulations).


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for scars of the right upper extremity, right scapula, and chest have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Codes 7801-7805 (2006).

2.  The criteria for a disability rating in excess of 30 percent for a scar of the right eyebrow have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Code 7800 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  In fact, following the most recent remand, VA examination, and increased rating for scarring, the Veteran's representative indicated that they had no additional argument.  There was no suggestion a higher rating was warranted for scarring.
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In October 2006, the Veteran filed his increased rating claim which was denied by a June 2007 rating decision, which the Veteran appealed.  In November 2016, the RO assigned a separate 30 percent rating for a scar of the right eyebrow under Diagnostic Code 7800 effective October 16, 2006, the date of his increased rating claim.

Scars of the Right Upper Arm, Right Scapula, and Chest

During the course of the Veteran's appeal, on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, the amendments specifically provide that the revised regulations are only effective for claims filed on or after October 23, 2008, unless a claimant requests consideration under the amended criteria.  In this case, neither the Veteran, nor his representative, has requested such consideration.  As such, the criteria in effect at the time the Veteran's claim was received are applicable.

Under Diagnostic Code 7805, other scars are rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2006).  Alternatively, a compensable rating may be assigned under several other Diagnostic Codes.  For scars that do not affect the head, face or neck, a 10 percent rating may be assigned if a scar is: 1) deep or causes limitation of motion, and covers an area exceeding 6 square inches (39 sq. cm.), (a deep scar is one associated with underlying soft tissue damage) (38 C.F.R. § 4.118, DC 7801); 2) superficial (meaning that it is not associated with underlying soft tissue damage), does not cause limitation of motion, and covers an area of at least 144 square inches (929 sq. cm), (38 C.F.R. § 4.118, DC 7802); or 3) superficial and either unstable (meaning that for any reason, there is frequent loss of covering of skin over the scar) or painful on examination (38 C.F.R. § 4.118, DCs 7803 & 7804)

In March 2007, the Veteran was afforded a VA examination.  His non-facial scars were not found to result in tenderness, adherence, underlying soft tissue damage, skin ulceration, skin breakdown, induration, inflexibility, limitation of motion, or any loss of function.  Likewise, the scars did not cover an area of 39 square centimeters.

In March 2009, the Veteran was afforded a VA examination.  The examiner was familiar with the Veteran's in-service injury (being hit by shrapnel from a grenade) which caused the non-facial scarring.  On his upper back on the right side lateral to his scapula the Veteran had a 1 cm diameter round slightly hypopigmented pale well-healed from the entrance wound of the retained shrapnel.  There was no breakdown of the scar, no adherence to underlying tissue, no depression, and no elevation.  The scar was superficial with no inflammation on it.  On the Veteran's posterior upper arm in the region of the head of the humerus posteriorly he had a 5 cm long wiggly curved scar which was 2 mm, depressed, pinkish purple, and well-healed, with no breakdown, no significant loss of subcutaneous tissue, no adherence to subcutaneous tissue.  On the Veteran's right upper arm at the adjacent to the lateral epicondyle he had a 2 cm long transverse scar that was as much as a 0.5 cm in diameter.  It was hypopigmented, not adherent to underlying tissue and without breakdown or inflammation.  Inferior to that a few centimeters is a round 1 cm diameter hypopigmented scar which was not adherent to underlying tissue, had no breakdown or inflammation.  None of the aforementioned scars were tender.

In May 2016, the Veteran was afforded a VA examination.  His scars did not result in pain, instability, elevation, depression, adherence, abnormal pigmentation, or limitation of function.  The examiner reported that no scars of the right upper arm or chest were found.  The scars on the trunk and extremities were noted to be superficial and non-linear.

The Veteran's treatment records do not document any complaints or treatment for his scars of the right upper arm, right scapula, and chest.  Thus, the Veteran's medical records do not document any limitation of function of the affected scar area.

The Board is sympathetic to the concerns that have been voiced, and notes that the Veteran's scars of the right upper arm, right scapula, and chest undoubtedly cause some issues.  However, the record contains no evidence showing that his scars of the right upper arm, right scapula, and chest result in any limitation of function that would warrant the assignment of a compensable schedular rating.  

As such, the criteria for a compensable rating for the Veteran's scars of the right upper arm, right scapula, and chest have not been met, and the Veteran's claim is denied.

Scar of the Right Eyebrow

As noted, the Veteran has been assigned a 30 percent rating for his scar of the right eyebrow .

Under Diagnostic Code 7800, scars of the head face, or neck, a 30 percent rating is assigned for a scar with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or two or three characteristics of disfigurement.  A 50 percent rating is assigned for a scar with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or four or five characteristics of disfigurement.  An 80 percent rating is assigned for a scar with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2016).
The 8 characteristics of disfigurement are: 1) Scar 5 or more inches (13 or more cm.) in length; 2) scar at least one-quarter inch (0.6 cm.) wide at widest part; 3) surface contour of scar elevated or depressed on palpation; 4) scar adherent to underlying tissue; 5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); 6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and 8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

In March 2007, the Veteran was afforded a VA examination.  His facial scars was noted to be 1.5 x .4 cm.  It caused no limitation of motion or limitation of function.  There was no underlying soft tissue damage or skin ulceration/breakdown.  The scar was neither elevated nor depressed.

In March 2009, the Veteran was afforded a VA examination.  On examination, the examiner reported that on the lateral aspect of the Veteran's right upper eyebrow through the hairs of his eyebrow he has a 1 cm long slightly diagonal scar which is depressed 2 mm.  It was slightly pale, but not adherent to underlying tissue and there is no gross loss of subcutaneous tissue.  There is no breakdown of the scar and no shininess.  

In May 2016, the Veteran was afforded a VA examination.  His scar of the right eyebrow did not result in pain, instability, elevation, depression, adherence, abnormal pigmentation, or limitation of function.  In addition, His right eyebrow scar did not cause a gross distortion or asymmetry of a facial feature, visible or palpable tissue loss, or any other pertinent findings, complications, conditions, signs or symptoms.

The Veteran's treatment records do not document any complaints or treatment for his scar of the right eyebrow.  Thus, the Veteran's medical records do not document any visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or four or five characteristics of disfigurement.  Specifically, the evidence fails to show that the scar is either 13 cm long or .6 cm wide; the surface contour of the scar is neither elevated nor depressed on palpation; the scar is not adherent to underlying tissue; and the scar fails to cover an area that is at least 39 sq. cm.


The Board notes that the Veteran's right eyebrow scar does not meet the criteria for even a compensable rating under Diagnostic Code 7800.  However, the Board will not disturb the rating assigned.

The Board is sympathetic to the concerns that have been voiced, and notes that the Veteran's scar of the right eyebrow undoubtedly causes some issues.  However, the record contains no evidence showing that his scar of the right eyebrow results in any visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or four or five characteristics of disfigurement.

As such, the criteria for a rating in excess of 30 percent for the Veteran's scar of the right eyebrow have not been met, and the Veteran's claim is denied.

Extraschedular Considerations

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

A compensable rating for scars of the right upper arm, right scapula, and chest is denied.

A rating in excess of 30 percent for a scar of the right eyebrow is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


